IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 41693

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 758
                                                )
       Plaintiff-Respondent,                    )     Filed: October 14, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
LANNY HENRY DODDS,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Lanny Henry Dodds pled guilty to failure to register as a sex offender. I.C. §§ 18-8304,
18-8307, 18-8308, 18-8311. In exchange for his guilty plea, an allegation that Dodds was a
persistent violator was dismissed. The district court sentenced Dodds to a unified term of ten
years, with a minimum period of confinement of five years, but suspended the sentence and
placed Dodds on probation. Thereafter, Dodds admitted to violating the terms of his probation.
The district court revoked Dodds’s probation and ordered execution of his sentence. Dodds filed
an I.C.R 35 motion, which the district court denied. Dodds appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Dodds’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Dodds’s
Rule 35 motion is affirmed.




                                              2